          Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 1 of 8 PageID #:65




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MELANIE E. DAMIAN, AS RECEIVER OF                        )
TODAY’S GROWTH CONSULTANT, INC.                          )
(dba THE INCOME STORE),                                  )
                                                         )
                         Plaintiff,                      )
                                                         )    Case No. 21-cv-02371
v.                                                       )
                                                         )    Hon. Thomas M. Durkin
PEPPERDINE UNIVERSITY,                                   )
                                                         )
                         Defendant.                      )

 PEPPERDINE UNIVERSITY’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                 PURSUANT TO FED. R. CIV. P. 12(b)(6)

     I.        INTRODUCTION

           Plaintiff’s Response in Opposition to Defendant’s Motion to Dismiss Pursuant to Fed. R.

Civ. P. 12(b)(6) (“Response”) does little beyond highlight and reiterate the deficiencies in her

Complaint. The contents of Count I fail to satisfy the heightened pleading standard of Rule 9(b),

and Plaintiff is not entitled to rest on TGC’s purported status as a Ponzi Scheme in her effort to

properly allege intent to defraud. Similarly, her Count II should be dismissed because Plaintiff

does not establish TGC was insolvent at all times relevant to the Complaint and did not receive

reasonably equivalent value from Defendant Pepperdine University (“Pepperdine”). Her claim for

common law unjust enrichment (Count III) is improper, given the availability of statutory remedies

for fraudulent transfers under the IUFTA. Finally, Plaintiff is barred from recovering the first four

payments to Pepperdine because she failed to file her Complaint within the timeframe afforded by

the applicable statute of limitations for actual fraud claims. For those reasons, the proper remedy

is dismissal of Plaintiff’s claims against Pepperdine.




                                                  1
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 2 of 8 PageID #:66




   II.      ARGUMENT

         A. Plaintiff’s Count I for Actual Fraud is Insufficiently Pled Pursuant to Federal
            Rule 9(b).

         In her Response, Plaintiff essentially argues that her Count I is sufficiently pled because

TGC operated as a Ponzi Scheme and there is evidence that it made payments to Pepperdine.

Because TGC was a Ponzi Scheme, she argues, the requisite intent to defraud is assumed and she

need allege nothing more.

         For starters, there has been no independent determination that TGC did, in fact, operate as

a Ponzi scheme. To the best of Pepperdine’s knowledge, the underlying SEC action wherein TGC

is alleged to have been a Ponzi Scheme remains pending. Plaintiff should not be permitted to rely

upon the purported legal implications of a reality that does not actually exist. Moreover, Plaintiff

cites exactly one authoritative case in support of her position that the existence of a Ponzi scheme

creates the presumption or existence of an intent to defraud. See In re Lancelot Inv’rs Fund, LP,

451 B.R. 833, 839 (Bankr. N.D. Ill. 2011). That case, however, does not stand for such an

unequivocal proposition. See id. Indeed, “[t]he existence of the Ponzi scheme is some evidence

of intent to defraud or hinder a creditor.” See id. at 841 (emphasis added). Clearly, even if TGC’s

activities categorically amounted to a Ponzi Scheme, Plaintiff must plead additional information

establishing requisite intent as to the payments to Pepperdine. In re Equipment Acquisition

Resources, Inc. v. Leasing One Corporation, 481 B.R. 433, 443 (Bankr. N.D. Ill. 2012).

         Despite asserting that doing so is unnecessary, Plaintiff attempts to bolster her argument in

favor of requisite intent by illuminating her reference to the various “badges of fraud.” While

Pepperdine does not dispute that Plaintiff identifies three of the “badges” contemplated within 740

ILCS 160/5, she effectively does nothing more than regurgitate the language of said statute. As

discussed at length within Pepperdine’s underlying Motion to Dismiss (“Motion”), Federal Rule



                                                  2
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 3 of 8 PageID #:67




9(b) requires Plaintiff to plead allegations of fraud with particularity. BCBSM, Inc. v. Walgreen

Co., 2021 WL 77233 at *7 (citing United States ex rel. Berkowitz v. Automation Aids, Inc., 896

F.3d 834, 839 (7th Cir. 2018) (requiring that Plaintiff inject “precision and some measure of

substantiation” in alleging actual fraud). Making boilerplate allegations that (a) TGC was

insolvent, (b) Pepperdine received payment without providing reasonably equivalent value, and

(c) TGC concealed assets does not suffice to satisfy the requirements of Rule 9(b). They are, in

fact, a perfect illustration of the type of pleading practices Rule 9(b) prohibits.

       Similarly, Plaintiff fails to adequately connect the payments to Pepperdine to TGC’s

scheme to defraud. See In re Equipment Acquisition Resources, Inc., 481 B.R. 422, 433 (Bankr.

N.D. Ill. 2012). In that case, the court reasoned that Plaintiff’s claims were properly subject to

dismissal because Plaintiff’s complaint “fail[ed] to describe how the payments were used to further

that scheme [to defraud] and harm … other creditors.” Id. The same situation exists in the instant

case. While Plaintiff identifies the transactions at issue, she makes no effort to discuss how they

fit into TGC’s scheme or how they harmed its other creditors.

        It is clear that Plaintiff has failed to meet the heightened pleading standard of Federal Rule

9(b) in her attempt to plead actual fraud under 740 ILCS 165/5(a)(1). As such, dismissal is

warranted under Rule 12(b)(6).

       B. Plaintiff’s Count II for Constructive Fraud is Likewise Deficiently Pled.
       Plaintiff unsuccessfully relies upon the bare bones language of her Complaint in arguing

that she has satisfactorily pled a cause of action sounding in constructive fraud under 740 ILCS

160/5(a)(2). Laying out the four-factor “test” courts use to identify a presumption of fraud and

then pointing to piecemeal, dissociated paragraphs of the Complaint that paraphrase said factors

with minimal specifics does not suffice to set forth “factual allegations,” contrary to what Plaintiff

argues in her Response.


                                                   3
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 4 of 8 PageID #:68




       In that same vein, Plaintiff’s criticism of Pepperdine’s suggestion that the transfers at issue

constituted tuition payments is misplaced. For purposes of the dismissal analysis, Pepperdine

included that information for the sole purpose of illustrating the egregiousness of Plaintiff’s failure

to even attempt to provide context to the allegation that no reasonably equivalent value was

received in exchange. Her defense of Pepperdine’s argument that she inadequately pleads

insolvency is similarly unsteady. As noted above, TGC’s status as a Ponzi Scheme exists only in

allegation, and therefore Plaintiff has no basis to rely upon the presumption articulated in In re

Lancelot. Moreover, the revenue/loss analysis she cites does nothing more than establish TGC

operated at a net loss during certain years, which is not equivalent to an allegation of insolvency.

In the Seventh Circuit, an entity is insolvent when its balance sheet shows liabilities in excess of

its assets. Baldi v. Samuel Son & Co., Ltd., 548 F.3d 579, 581 (7th Cir. 2008). As such, Plaintiff

must allege that TGC was insolvent on a balance sheet basis at the time of each of the complained-

of transfers. She did not do so.

       Pleading “facts which permit a reasonable inference of liability” gives rise to the existence

of a plausible claim. Allstate Ins. Co. v. Countrywide Financial Corp., 842 F. Supp. 2d 1216, 1225

(C.D. Cal. 2012) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). The durability of a statutory

cause of action that rests upon evidence TGC was denied reasonably equivalent value at a time

when it was insolvent necessarily requires more substance than Plaintiff includes in her Complaint.

For that reason, her Count II should be dismissed pursuant to Rule 12(b)(6).

       C. Plaintiff’s Unjust Enrichment Count is Superfluous and Should be Dismissed.

       Plaintiff’s argument in favor of the viability of Count III focuses on the status of common

law unjust enrichment claims as recognizable causes of action. In doing so, she cites to a number




                                                  4
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 5 of 8 PageID #:69




of distinguishable cases involving consumer fraud and fails to address the fact that numerous

courts have stricken unjust enrichment claims in the fraudulent transfer context.

       “Because it is an equitable remedy, unjust enrichment is only available when there is no

adequate remedy at law.” Inorio v. Wells Fargo Bank, N.A., 2021 WL 780714 at *5 (N.D. Ill.

2021) (quoting Guinn v. Hoskins Chevrolet, 361 Ill. App. 3d 575, 604 (1st Dist. 2005). “It is

axiomatic that an unjust enrichment claim is viable only when there is no adequate remedy at law.”

Season Comfort Corp. v. Ben A. Borenstein Co., 281 Ill. App. 3d 648, 656 (1st Dist. 1995). Here,

the allegations underlying Plaintiff’s Count III are practically identical to those formulating her

actual and constructive fraud claims, and the relief she seeks is identical. Undeniably, she has

adequate remedies afforded to her by statute, and therefore there is no legal basis for the

continuation of her unjust enrichment claim. Pursuant to Rule 12(b)(6), it should be dismissed,

and Plaintiff should not be given the opportunity to re-file it in the alternative.

       D. Plaintiff Has No Justification for Violating the Applicable Statute of Limitations
          for Four of the Subject Transactions.

       Plaintiff’s response to Pepperdine’s effort to bar recovery to four of the transactions at issue

effectively amounts to claiming it is unreasonable to expect her to have evaluated the nature of the

transfers by the time the statute of limitations commenced. Her position is without merit.

       As an initial matter, Pepperdine’s decision to refer to the Initial Status Report is perfectly

justified. Given the factual deficiencies within Plaintiff’s Complaint, doing so was essential to

reveal the full scope of the circumstances. Moreover, she, herself, makes reference to a number

of docket entries in the underlying SEC action, and courts have recognized the propriety of

referring to filings in associated cases at the motion to dismiss phase. See Compl. at Procedural

History; Happel v. Wal-Mart Stores, Inc., 286 F.Supp.2d 943, 945 (N.D. Ill. 2003) (“a court may

take judicial notice of matters of public record without converting a Rule 12(b)(6) motion into a



                                                   5
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 6 of 8 PageID #:70




motion for summary judgment”; holding that publicly-filed papers from prior court proceedings

may be considered in deciding a motion to dismiss); Henson v. CSC Credit Services, 29 F.3d 280,

284 (7th Cir. 1994) (same). Pepperdine should be entitled to the same treatment.

       Plaintiff suggests that, to satisfy the statute, she would have had to discover the fraudulent

nature of the transactions within 30 days of her appointment as Receiver. Her reasoning is flawed

insofar as she fails to consider the legal implications of her representations within the Initial Status

Report and the fact that actual knowledge is not required to initiate the limitations clock. Plaintiff

was appointed Receiver on December 30, 2019, and issued her Initial Status Report on January

30, 2020. See Compl. at ¶1; NDIL Case No. 19-cv-08454, ECF No. 55. Within that report,

Plaintiff characterizes TGC as a Ponzi Scheme, based upon her review of its accounting and

business records. That review placed her on constructive notice of the four transactions in

question. To the extent she argues there was no way for her to have known said transactions were

fraudulent, Pepperdine refers the Court back to Plaintiff’s own declarations regarding the

automatic presumptions of intent to defraud and insolvency associated with Ponzi Scheme activity.

Plaintiff surely cannot claim the transactions underlying this lawsuit are presumptively fraudulent

and then, when doing so suits her, turn around and claim she had no idea they may be fraudulent.

       The law is clear – Plaintiff was afforded one year past the date upon which she reasonably

could have discovered the payments to Pepperdine to file her Complaint. 740 ILCS 160/10;

Workforce Solutions v. Urban Services of America, 2012 IL App (1st) 111410 at ¶ 53. By January

30, 2020, Plaintiff was apprised of TGC’s financial activities, and her one year clock began to run.

For the October 5, 2016, November 16, 2016, and January 18, 2017 payments, she had until

January 30, 2021 to file. For the transaction dated February 13, 2017, she had until February 13,




                                                   6
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 7 of 8 PageID #:71




2021. The Complaint was filed on May 3, 2021, and therefore those four transactions are barred

by the application statute of limitations and subject to dismissal under Rule 12(b)(6).

   III.      CONCLUSION

          Plaintiff’s claims sounding in actual and constructive fraud (Counts I and II) are deficiently

pled, and her unjust enrichment claim is redundant by virtue of the availability of statutory

remedies. In addition, she is barred from recovering funds associated with four payments to

Pepperdine because she has violated the applicable statute of limitations. For those reasons,

Defendant Pepperdine University requests this Court grant its Motion to Dismiss and dismiss

Plaintiff’s claims with prejudice.



Dated: August 16, 2021                                  Respectfully submitted,

                                                        PEPPERDINE UNIVERSITY

                                                        By:     /s/ Thomas R. Fawkes
                                                                One of Its Attorneys

                                                        Thomas R. Fawkes
                                                        Christopher T. Gardino
                                                        James R. Shultz
                                                        Tucker Ellis LLP
                                                        233 South Wacker Drive, Suite 6950
                                                        Chicago, Illinois 60606
                                                        Tel: 312-256-9425
                                                        Fax: 312-624-6309




                                                    7
     Case: 1:21-cv-02371 Document #: 17 Filed: 08/16/21 Page 8 of 8 PageID #:72




                               CERTIFICATE OF SERVICE
      I, Thomas R. Fawkes, an attorney, hereby certify that on August 16, 2021, I caused the

foregoing Defendant Pepperdine University’s Reply in Support of its Motion to Dismiss Pursuant

to Fed. R. Civ. P. R. 12(b)(6), to be served by CM/ECF to all parties entitled to CM/ECF notices

in this case.




                                                           /s/ Thomas R. Fawkes




                                               8
